DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 12, 13, 16-20, 22-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (WO 2015/094098) in view of Huibers et al. (US Pat. 4,420,644) as evidenced by Cheveron (Diesels Fuels Technical Review, 2007). 
Considering Claims 1, 5-7, and 9:  Samec et al. teaches a composition comprising functionalized lignin in an amount of 1 weight percent of more (14:3-11), where the lignin has an average molecular weight of 1000 g/mol to 6,000 g/mol (9:4-8) and contains an alkyl group is linked to the lignin through an ester group (4:12-13); and a carrier liquid that is a hydrocarbon oil (9:9-16) in an amount of 60 to 90 weight percent (9:29-10:2).
	Samec et al. does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  Huibers et al. does not 
Considering Claim 3:  Samec et al. teaches the lignin as being present in an amount of greater than one weight percent (14:3-11).
Considering Claim 4:  Samec et al. teaches the lignin as being organosolv lignin or Kraft lignin (8:19-25).
Considering Claim 8:  Samec et al. does not teach the presence of particles of the claimed size.
Considering Claims 12, 13, 17, 23, and 24:  Samec et al. teaches providing a functionalized lignin where the lignin has an average molecular weight of 1000 g/mol to 6,000 g/mol (9:4-8) and contains an alkyl group is linked to the lignin through an ester group (4:12-13); providing carrier liquid (9:9-16); dissolving the esterified lignin in the carrier liquid (11:14-20); and hydrotreating the mixture of the lignin and carrier liquid (9:17-22; 5:3-5).
	Samec et al. does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  The heavy oil of Huibers et al. is prepared by separating the product stream from lignin hydrotreating into a heavy and light product stream having a boiling point of less than 465 ºF/220 ºC, with the heavy stream being mixed with a fresh charge of lignin (Fig. 3; 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic 
Considering Claim 16:  Huibers et al. teaches separating the products stream by withdrawing the heavy product stream (5:16-26).
Considering Claims 18-20:  Samec et al. is silent towards the particulars of the hydrotreating.  However, Huibers et al. teaches hydrotreating lignin at 343 to 454 ºC at 34 to 172 bar in the presence of nickel, cobalt, or molybdenum (3:18-32).  It would have been obvious to a person having ordinary skill in the art to have used the reaction conditions of Huibers et al. in the process of Samec et al., and the motivation to do so would have been, they are suitable reaction conditions for depolymerizing lignin into useful products.  
Considering Claim 22:  Samec et al. teaches the ester as preferably being esterified with a C18 alkyl group (12:22-33).
Considering Claim 29:  Samec et al. teaches a fuel grade hydrocarbon composition prepared by the hydrotreating (9:17-22).

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (WO 2015/094098) in view of Huibers et al. (US Pat. 4,420,644) as evidenced by Cheveron (Diesels Fuels Technical Review, 2007). 
Considering Claim 28:  Samec et al. teaches a composition comprising functionalized lignin in an amount of 1 weight percent of more (14:3-11), where the lignin has an average molecular weight of 1000 g/mol to 6,000 g/mol (9:4-8) and contains an alkyl group is linked to the lignin through an ester group (4:12-13); and a carrier liquid that is a hydrocarbon oil (9:9-16) in an amount of 60 to 90 weight percent (9:29-10:2).
. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-9, 12, 13, 16-20, 23, 24, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 9 of U.S. Patent No. 10,030,147 in view of Huibers et al. (US Pat. 4,420,644) as evidenced by Cheveron (Diesels Fuels Technical Review, 2007). 
Considering Claims 1, 3, 5-7, and 9:  Claim 1 of Patent ‘147 teaches a composition comprising a functionalized lignin and a carrier liquid that is a hydrocarbon oil, where the functionalized lignin comprises alkyl groups linked to the lignin through an ester linkage.  Claim 4 of Patent ‘147 teaches the functionalized lignin as having a molecular weight of less than 2,000 g/mol.  Claim 8 of Patent ‘147 teaches the carrier liquid as being present in an amount greater than the functionalized lignin, with the lignin being at least 2 weight percent and the carrier liquid being at least 40 weight percent.  
	Patent ‘147 does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same 
Considering Claim 8:  Patent ‘147 does not require the presence of particles of the claimed size.
Considering Claims 12, 13, 16, 17, 23, 24, and 29:  Claim 1 of Patent ‘147 teaches a composition comprising a functionalized lignin and a carrier liquid that is a hydrocarbon oil, where the functionalized lignin comprises alkyl groups linked to the lignin through an ester linkage.  Claim 4 of Patent ‘147 teaches the functionalized lignin as having a molecular weight of less than 2,000 g/mol.  Claim 8 of Patent ‘147 teaches the carrier liquid as being present in an amount greater than the functionalized lignin, with the lignin being at least 2 weight percent and the carrier liquid being at least 40 weight percent.  Claim 9 of Patent ‘147 teaches hydrotreating the composition of Patent ‘147.
	Patent ‘147 does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  The heavy oil of Huibers et al. is prepared by separating the product stream from lignin hydrotreating into a heavy and light product stream having a boiling point of less than 465 ºF/220 ºC, with the heavy stream being mixed with a fresh charge of lignin (Fig. 3; 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same process as the original specification, namely hydrotreating lignin and recovering the heavy phase, and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  Patent ‘147 and Huibers et al. are analogous art as they are concerned with the same field of endeavor, namely lignin hydrotreating.  It would have been 
Considering Claims 18-20:  Patent ‘147 is silent towards the particulars of the hydrotreating.  However, Huibers et al. teaches hydrotreating lignin at 343 to 454 ºC at 34 to 172 bar in the presence of nickel, cobalt, or molybdenum (3:18-32).  It would have been obvious to a person having ordinary skill in the art to have used the reaction conditions of Huibers et al. in the process of Patent ‘147, and the motivation to do so would have been, they are suitable reaction conditions for depolymerizing lignin into useful products.  

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of U.S. Patent No. 10,030,147 in view of Huibers et al. (US Pat. 4,420,644) as evidenced by Cheveron (Diesels Fuels Technical Review, 2007). 
Considering Claim 28:  Claim 1 of Patent ‘147 teaches a composition comprising a functionalized lignin and a carrier liquid that is a hydrocarbon oil, where the functionalized lignin comprises alkyl groups linked to the lignin through an ester linkage.  Claim 4 of Patent ‘147 teaches the functionalized lignin as having a molecular weight of less than 2,000 g/mol.  Claim 8 of Patent ‘147 teaches the carrier liquid as being present in an amount greater than the functionalized lignin, with the lignin being at least 2 weight percent and the carrier liquid being at least 40 weight percent.  
	Patent ‘147 does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same process as the original specification, namely hydrotreating lignin and recovering the heavy phase, and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  Patent ‘147 and Huibers et al. are analogous art as they are concerned with the same field of endeavor, namely lignin hydrotreating.  It would have been . 

Claims 1, 3, 5-9, 12, 13, 16-20, 23, 24, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 9 of U.S. Patent No. 10,611,884 in view of Huibers et al. (US Pat. 4,420,644) as evidenced by Cheveron (Diesels Fuels Technical Review, 2007). 
Considering Claims 1, 3, 5-7, and 9:  Claim 1 of Patent ‘884 teaches a composition comprising a functionalized lignin and a carrier liquid that comprises a hydrocarbon oil, where the functionalized lignin comprises alkyl groups linked to the lignin through an ether linkage.  Claim 4 of Patent ‘884 teaches the functionalized lignin as having a molecular weight of less than 2,000 g/mol.  Claims 1 and 3 of Patent ‘884 teaches the carrier liquid as being present in an amount greater than the functionalized lignin, with the lignin being at least 1 weight percent and the carrier liquid being at least 40 weight percent.  
	Patent ‘884 does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same process as the original specification, namely hydrotreating lignin and recovering the heavy phase, and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  Patent ‘884 and Huibers et al. are analogous art as they are concerned with the same field of endeavor, namely lignin hydrotreating.  It would have been obvious to a person having ordinary skill in the art to have used the lignin depolymerization product of Huibers et al. in the carrier composition of Patent ‘884, and the motivation to do so would have been, as Huibers et al. suggests, to reduce the chemical use of the process by reusing a product stream. 
Considering Claim 8:  Patent ‘884 does not require the presence of particles of the claimed size.
Considering Claims 12, 13, 16, 17, 23, 24, and 29:  Claim 1 of Patent ‘884 teaches a composition comprising a functionalized lignin and a carrier liquid that comprises a hydrocarbon oil, where the functionalized lignin comprises alkyl groups linked to the lignin through an ether linkage.  Claim 4 of Patent ‘884 teaches the functionalized lignin as having a molecular weight of less than 2,000 g/mol.  Claims 1 and 3 of Patent ‘884 teaches the carrier liquid as being present in an amount greater than the functionalized lignin, with the lignin being at least 1 weight percent and the carrier liquid being at least 40 weight percent.  Claim 13 of Patent ‘147 teaches hydrotreating the composition of Patent ‘147.
	Patent ‘884 does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  The heavy oil of Huibers et al. is prepared by separating the product stream from lignin hydrotreating into a heavy and light product stream having a boiling point of less than 465 ºF/220 ºC, with the heavy stream being mixed with a fresh charge of lignin (Fig. 3; 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same process as the original specification, namely hydrotreating lignin and recovering the heavy phase, and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  Patent ‘884 and Huibers et al. are analogous art as they are concerned with the same field of endeavor, namely lignin hydrotreating.  It would have been obvious to a person having ordinary skill in the art to have used the lignin depolymerization product of Huibers et al. in the carrier composition of Patent ‘884, and the motivation to do so would have been, as Huibers et al. suggests, to reduce the chemical use of the process by reusing a product stream. 
Considering Claims 18-20:  Patent ‘884 is silent towards the particulars of the hydrotreating.  However, Huibers et al. teaches hydrotreating lignin at 343 to 454 ºC at 34 to 172 bar in the presence of nickel, cobalt, or molybdenum (3:18-32).  It would have been obvious to a person having ordinary skill in the art to have used the reaction conditions of Huibers et al. in the process .  

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of U.S. Patent No. 10,030,147 in view of Huibers et al. (US Pat. 4,420,644) as evidenced by Cheveron (Diesels Fuels Technical Review, 2007). 
Considering Claim 28:  Claim 1 of Patent ‘884 teaches a composition comprising a functionalized lignin and a carrier liquid that comprises a hydrocarbon oil, where the functionalized lignin comprises alkyl groups linked to the lignin through an ether linkage.  Claim 4 of Patent ‘884 teaches the functionalized lignin as having a molecular weight of less than 2,000 g/mol.  Claims 1 and 3 of Patent ‘884 teaches the carrier liquid as being present in an amount greater than the functionalized lignin, with the lignin being at least 1 weight percent and the carrier liquid being at least 40 weight percent.  
	Patent ‘884 does not teach that the carrier liquid is a depolymerization product of the functionalized lignin.  However, Huibers et al. teaches recycling depolymerized lignin products oil to slurry lignin as a carrier liquid in lignin depolymerization (Fig. 3, 5:16-26).  Huibers et al. does not explicitly state that the lignin depolymerization product comprises petrol and diesel compounds in an amount of 5 weight percent.  However, Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same process as the original specification, namely hydrotreating lignin and recovering the heavy phase, and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  Patent ‘884 and Huibers et al. are analogous art as they are concerned with the same field of endeavor, namely lignin hydrotreating.  It would have been obvious to a person having ordinary skill in the art to have used the lignin depolymerization product of Huibers et al. in the carrier composition of Patent ‘884, and the motivation to do so would have been, as Huibers et al. suggests, to reduce the chemical use of the process by reusing a product stream. 

Response to Arguments
March 23, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Samec et al. and Huibers et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Samec et al. and Huibers et al. are analogous art as they are concerned with the same field of endeavor, namely lignin hydrotreating and cracking.  Samec et al. teaches that the lignin derivative is capable of use in hydrotreating and catalytic cracking processes (9:17-22).  Huibers et al. teaches the lignin being treated in a hydrocracking process (2:34-50).  Further, the original specification teaches that the lignin depolymerization can be hydrotreatment or hydrothermal cracking (8:25-9:2), suggesting that a person having ordinary skill in the art would consider the processes to be in the same field of endeavor of the instant application.
B)  The applicant’s argument that the main components of Huibers et al. are not diesel compounds is not persuasive.  The applicant argues that the phenols shown in Table 3 are not the claimed diesel compounds.  The Office does not dispute this point.  However, the phenols of table 3 are a different cut of the reaction product of Huibers et al. than relied upon in the rejection.  The process of Huibers et al. provides several cuts (a gas cut, a water cut, a light distillate, phenols, and a heavy oil) (Table 4).  The products shown in the table 3 are the phenol cut, while the rejection relies upon the use of the heavy oil as the slurrying oil in the hydrocracking process (Fig. 3, 5:15-26).  
Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/220 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Cheveron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through the same process as the original specification, namely hydrotreating lignin and recovering the heavy phase (8:25-9:2, Claim 12), and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  
C)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Samec et al. teaches a method of increasing the 
D)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person having ordinary skill in the art to have used the lignin depolymerization product of Huibers et al. in the carrier composition of Samec et al., and the motivation to do so would have been, as Huibers et al. suggests, to reduce the chemical use of the process by reusing a product stream.  A person having ordinary skill in the art would recognize that the reuse of a product stream from the catalytic cracking of Samec et al., as in Huibers et al., would reduce the amount of new process chemicals needed in the process through recycling the heavy oil produced in the process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767